DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 20-39 are pending and under consideration in this action. Claims 1-19 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. It is noted that for all non-English references with only the abstract translated into English, only the English translated abstract was considered for those references.

Double Patenting
Applicant is advised that should claim 20 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 29 recites “wherein the at least one wax comprises at least one apolar wax, at least one polar wax, or combinations thereof.” The three options listed (i.e. apolar wax, polar wax, or combination thereof) are the only three possible options for the wax component of the composition. Thus, claim 29 is the same scope as claim 20, the claim upon which claim 29 depends from.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20-35 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gans Russ et al. (Gans Russ) (US 2007/0092462 A1; published Apr. 26, 2007) and Sasada et al. (Sasada) (WO 2011/065101 A1; published June 3, 2011; citations from English-language equivalent US 2012/0237467 A1).
Applicant claims a lipstick composition comprising:
a non-volatile hydrocarbonated apolar oil component comprising polybutene, hydrogenated polydecene, and hydrogenated polyisobutene;
a non-volatile hydrocarbonated polar oil component comprising diisostearyl malate, octyldodecyl neopentanoate, and ethylhexyl palmitate;
a non-volatile phenylated silicone oil component comprising diphenylsiloxy phenyl trimethicone;
at least one wax; and
at least one filler.

Applicant claims a method of making up and/or caring for the lips, comprising applying to the lips a lipstick composition comprising:
a non-volatile hydrocarbonated apolar oil component comprising polybutene, hydrogenated polydecene, and hydrogenated polyisobutene;
a non-volatile hydrocarbonated polar oil component comprising diisostearyl malate, octyldodecyl neopentanoate, and ethylhexyl palmitate;
a non-volatile phenylated silicone oil component comprising diphenylsiloxy phenyl trimethicone;
at least one wax; and
at least one filler.

With regards to Claim 20, Gans Russ discloses cosmetic compositions, such as a lipstick (Gans Russ claims 1, 8, 10, 15; para.0255, 0260, 0263). Gans Russ exemplifies a lipstick comprising polybutene, ethylhexyl palmitate, microcrystalline wax, octyldodecyl neopentanoate, and mica (reading on filler) (para.0263). Typically, lipsticks contain from about 0.01-99% oil, 0.1-50% structuring agent, and from about 0.1-50% of particulates which may be pigments, powders, or mixtures thereof. The lipsticks may contain one or more of the ingredients mentioned in Section III (i.e. oils, surfactants, sunscreens, humectants, structuring agents, particulate materials, film forming polymers, and preservatives) (para.0260). 
	The composition may incorporate at least one non-volatile hydrocarbon oils into the composition, such as polybutene, hydrogenated polydecene, and hydrogenated polyisobutene (para.0061-0062, 0263; Gans Russ claims 29, 37).
	The composition may include diester oils such as diisostearyl malate (para.0056). Gans Russ exemplifies a lip product comprising diisostearyl malate (para.0263).
With regards to Claims 25-27, Gans Russ discloses that the composition may comprise diester oils such as dimer dilinoleate (para.0056). As discussed above, the oil component makes up about 0.01-99% of the cosmetic.
With regards to Claim 28, Gans Russ does not appear to require a non-volatile phenylated silicone oil having a dimethicone part (e.g., see Gans Russ’s lipstick example 1, which does not include a non-volatile phenylated silicone oil having a dimethicone part). Thus, absent evidence to the contrary, 
With regards to Claims 29 and 30, Gans Russ discloses the compositions may comprise one or more structure agents, such as natural or synthetic waxes. Among the suitable waxes include polyethylene, microcrystalline wax, and ozokerite (all apolar waxes) (para.0150, 0160). Gans Russ exemplifies the use of microcrystalline wax in their example lipstick composition (para.0263). 
With regards to Claim 31, as evidenced by the instant Specification, mica is a filler suitable for the instant application’s lipstick composition (P.G. Pub., para.0437). Gans Russ exemplifies a lipstick composition comprising mica in an amount of 5 wt.% (para.0263).
With regards to Claim 32, Gans Russ discloses the composition may comprise one or more structuring agents. Among the suitable structuring agents include silicas and silicates, such as silica silylate (para.0150, 0156). 
With regards to Claim 34, Gans Russ discloses that their compositions may be anhydrous (para.0255; Gans Russ claim 15). Gans Russ also exemplifies a lipstick composition that does not include water, thus reading on an anhydrous lipstick composition (para.0263).
With regards to Claim 35, Gans Russ that the composition may comprise preservatives (para.0254). Gans Russ also exemplifies a lipstick composition comprising preservatives (e.g., methyl paraben and propyl paraben) and coloring agents (e.g., Red 6 Lake, Yellow 6 lake, iron oxides) (para.0263).
With regards to Claim 38, Gans Russ discloses a method for plumping lips by applying their composition to the lips (abstract; para.0014). 

Gans Russ does not appear to explicitly disclose the inclusion of diphenylsiloxy phenyl trimethicone. Sasada is relied upon for this disclosure. The teachings of Sasada are set forth herein below.

Sasada discloses a lip cosmetic having secondary adhesion resistance from immediately after the application, gloss durability, and good stability, can be obtained by blending the specific amounts of (a) hydrogenated polyisobutene, (b) one or more kinds of methyl phenyl silicones that separate when mixed with (a) at 25oC, (c) a lipophilic surfactant that does not separate both when mixed with component (a) and when mixed with component (b) at 90oC, and (d) a wax (para.0033). An objective of Sasada’s invention is to provide a lip cosmetic that has excellent secondary adhesion resistance effect immediately after the application and is excellent in gloss durability after application and stability (para.0019). The lip cosmetic can be applied to lipsticks. In particular, a solid lipstick is preferable (para.0083).
Sasada discloses that hey have found that a lips cosmetic having a secondary adhesion resistance effect, without losing a gloss, from immediately after application can be obtained by using a specific oil component and by blending a specific lipophilic surfactant and wax (para.0020). The lip cosmetic comprises the following components (a) to (d):
(a) 10-30 mass % of hydrogenated polyisobutene;
(b) 30-70 mass % of one kind or a mixture of two or more kinds of methyl phenyl silicones that separate when mixed with (a) at 25oC;
(c) 0.5-8 mass % of a lipophilic surfactant that does not separate both when mixed with component (a) and when mixed with component (b) and 90oC; and
(d) 5 to 12 mass% of a wax (para.0021, 0043).

Sasada discloses that (a) hydrogenated polyisobutene is the oil component which adheres on the lip and is insoluble in component (b) which is continuous phase oil component. It is necessary that the blending quantity of (a) hydrogenated polyisobutene is 10-30 mass % relative to the total amount of the cosmetic. If the blending quantity is too large, the secondary adhesion resistance effect isn’t attained because it is difficult for the cosmetic to separate upon application. If it is too small, the secondary adhesion resistance effect isn’t attained because the cosmetic isn’t separated upon application (para.0040). Hydrogenated polyisobutene and the continuous phase oil component are poorly miscible. Therefore, event when other nonvolatile oil components are mixed, a phase separation state can be maintained in the used temperature range so far as the quantity is within a certain range. Accordingly, nonvolatile oil components compatible with hydrogenated polyisobutene can be blended in the range that a phase diisostearyl malate (para.0038-0040).
Sasada discloses that (b) methyl phenyl silicone used in their invention separates when mixed with (a) hydrogenated polyisobutene at 25oC. When the lip cosmetic, wherein such component (b) is used, is applied on the lip, component (a) and component (b) instantaneously separate upon the contact of the lip cosmetic and the lip. As a result, component (a) adheres on the lip, and component (b) separates into the surface layer; thus, the secondary adhesion resistance effect is attained. When such a lip cosmetic sticks to a material, only transparent component (b) sticks to the material. In addition, because a large amount of component (b) is present, component (b) again separates into the surface layer after the contact of the material and the lip. Therefore, the lip cosmetic can attain the secondary adhesion resistance effect for a long time (para.0042). 
It is preferred that the component (b) contains diphenylsiloxy phenyl trimethicone (para.0027). By blending diphenylsiloxy phenyl trimethicone, the gloss upon application is more improved. As the diphenylsiloxy phenyl trimethicone, it is especially preferable that it having 10 to 25 mm2/s (25oC) of viscosity is used (para.0048).
In the lip cosmetic, in addition to the above-described components, the components normally used in lip cosmetics (e.g., oil other than the above-described oils, powder, polymer compound, moisturizer, perfume, antioxidant agent, preservative, and beauty component (can be blended so far as the effect of the present invention is not under mined (para.0075).

With regards to the non-volatile phenylated silicone oil component of Claim 20, Gans Russ discloses that oils may be present in the composition in an amount ranging from 0.1-90% by weight of the total composition (par.0042). Among the suitable oils include nonvolatile silicones, which preferably have a viscosity ranging from 20-100,000 centistokes (mm2/s) at 25oC. Such silicones have the following general formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Wherein R and R’ are each independently C1-30 alkyl, phenyl or aryl, trialkylsiloxy, and x and y are each independently 0-1,000,000; with the proviso that there is at least one of either x or y, and A is siloxy endcap unit (para.0070). In light of Sasada’s disclosure that their blend of hydrogenated polyisobutene, diphenylsiloxy phenyl trimethicone, lipophilic surfactant, and wax results in a lipstick having excellent secondary adhesion resistance effect immediately after the application and is excellent in gloss durability after application and stability, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the teachings of Gans Russ with the teachings of Sasada and select the specific mixture of components disclosed in Sasada (i.e. hydrogenated polyisobutene, diphenylsiloxy phenyl trimethicone, lipophilic surfactant, and wax) for Gans Russ’s lipstick composition. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantages of providing a lipstick having excellent secondary adhesion resistance effect immediately after the application and is excellent in gloss durability after application and stability. Additionally, one of ordinary skill in the art would have been motivated to select diphenylsiloxy phenyl trimethicone for inclusion into Gans Russ’s lipstick composition as Sasada discloses that by blending diphenylsiloxy phenyl trimethicone, the gloss upon application is more improved. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as all of the required components of Sasada are disclosed as ingredients suitable for use in Gans Russ’s lipstick composition.
	Further, with regards to Claim 21, as disclosed in Sasada, only one kind of methyl phenyl silicone is required, and Gans Russ also does not required any additional non-volatile phenylated silicone oil. Thus, the combined teachings of Gans Russ and Sasada encompasses lipstick compositions wherein the non-volatile phenylated silicone oil component consists of diphenylsiloxy phenyl trimethicone.
	Further, with regards to Claim 24, as discussed above, Sasada discloses the inclusion of diphenylsiloxy phenyl trimethicone in an amount of 30-70 wt.% of the lipstick composition. One of 
	With regards to Claim 22, as discussed above, Gans Russ discloses that oils may be present in the composition in an amount ranging from 0.1-90% by weight of the total composition. Gans Russ discloses an embodiment wherein the composition comprises at least one polymeric alpha olefin selected from polybutene, polydecene, or hydrogenated derivatives thereof (Gans Russ claim 37), and exemplifies a lipstick comprising polybutene in an amount of 5 wt.%. As discussed above, in the composition of combined teachings of Gans Russ and Sasada, Sasada discloses that it is necessary that the blending quantity of (a) hydrogenated polyisobutene is 10-30 mass % relative to the total amount of the cosmetic. If the blending quantity is too large, the secondary adhesion resistance effect isn’t attained because it is difficult for the cosmetic to separate upon application. If it is too small, the secondary adhesion resistance effect isn’t attained because the cosmetic isn’t separated upon application. Sasada also discloses that the nonvolatile oil components compatible with hydrogenated polyisobutene can be blended in the range. In light of this disclosure, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to mix hydrogenated polyisobutene (a polymeric alpha olefin) into Gans Russ’s polymeric alpha olefin component (mixture of polybutene and hydrogenated polydecene) so that the total amount of the polymeric alpha olefin component is within the range of about 10-30 wt.% (i.e., Sasada’s hydrogenated polyisobutene being within the 10-30 wt.% as disclosed in Sasada and the additional polybutene and hydrogenated polydecene are present in an amount so that the total amount of the hydrogenated polyisobutene, polybutene, and hydrogenated polydecene is within Sasada’s disclosed In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). One of ordinary skill in the art would have had a reasonable expectation of success in doing so as such a range is within Gans Russ’s disclosed range that is suitable for the oil component (i.e. from 0.1-90% by weight).
	Further, with regards to Claim 33, in the case that the polymeric alpha olefin component of the composition of the combined teachings of Gans Russ and Sasada is present in an amount of 30 wt.%, and diphenylsiloxy phenyl trimethicone is present in an amount of 60 wt.%, the weight ratio of the non-volatile hydrocarbonated apolar oil to the non-volatile phenylated silicone oil is 0.5.
	With regards to Claim 23, Gans Russ discloses an example lipstick composition comprising octyldodecyl neopentanoate in an amount of 5 wt.% and ethylhexyl palmitate in an amount of 10 wt.%. Gans Russ also discloses that diisostearyl malate is a suitable oil for inclusion in their composition. Sasada discloses that diisostearyl malate is a nonvolatile oil that may be mixed in with the component (a) within the range of 10-30 wt.%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 20-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gans Russ et al. (Gans Russ) (US 2007/0092462 A1; published Apr. 26, 2007), Sasada et al. (Sasada) (WO 2011/065101 A1; published June 3, 2011; citations from English-language equivalent US 2012/0237467 A1), Zhao (US 2009/0247648 A1; published Oct. 1, 2009) and Tabakman et al. (Tabakman) (US 2008/0233064 A1; published Sept. 25, 2008).
Applicant claims a lipstick composition comprising:
polybutene, hydrogenated polydecene, hydrogenated polyisobutene, diisostearyl malate, octyldodecyl neopentanoate, ethylhexyl palmitate, ozocerite, polyethylene, bis-diglyceryl polyacyladipate-2, silica silylate, silica dimethyl silylate,
a non-volatile phenylated silicone oil component consisting of diphenylsiloxy phenyl trimethicone, and
at least one additional component chosen from coloring agents, preserving agents, fragrances, or combinations thereof.

Applicant claims a method of making up and/or caring for the lips, comprising applying to the lips a lipstick composition comprising:
polybutene, hydrogenated polydecene, hydrogenated polyisobutene, diisostearyl malate, octyldodecyl neopentanoate, ethylhexyl palmitate, ozocerite, polyethylene, bis-diglyceryl polyacyladipate-2, silica silylate, silica dimethyl silylate,
a non-volatile phenylated silicone oil component consisting of diphenylsiloxy phenyl trimethicone, and
at least one additional component chosen from coloring agents, preserving agents, fragrances, or combinations thereof,
wherein the lipstick composition is substantially anhydrous.

The teachings of Gans Russ and Sasada, and the motivation for their combination as they apply to Claims 20-35 and 38 are set forth above and incorporated herein. 

The combined teachings of Gans Russ and Sasada do not appear to explicitly disclose the inclusion of bis-diglyceryl polyacyladipate-2 and silica dimethyl silylate as recited in the instant claims 36, 37, and 39. Zhao and Tabakman are relied upon for these disclosures. Their teachings are set forth herein below.

Tabakman discloses a cosmetic composition suitable for forming stick-shaped cosmetic products, such as lipsticks (para.0001). The cosmetic composition may comprise one or more polymeric gels for providing cushioning and moisturizing effects and improving spreadability of the cosmetic bis-diglyceryl polyacyladipate-2. The total amount of polymeric gels is such compositions may range from about 2-40 wt.%, depending on the specific product requirements. In a preferred embodiment, the cosmetic composition contains from about 5-10 wt.% of bis-diglyceryl polyacyladipate-2 (para.0036).
Zhao discloses a composition that can provide sebum absorption from the skin while avoiding the unsightly caking or streaking that has been seen in previous sebum absorption compositions (para.0007). The composition includes sebum absorption ingredients having the capability of absorbing or removing sebum from the surface of the skin. Examples of such ingredients include silica containing compounds such as silica silylate and silica dimethyl silylate (para.0029-0031). 
The cosmetic compositions can be applied to preserve the integrity of the cosmetic compositions, increase the wearability of the cosmetic compositions, or to prevent sebum from coming into contact with the cosmetic compositions. Among the suitable cosmetic compositions include lipsticks (para.0040).

With regards to the inclusion of bis-diglyceryl polyacyladipate-2 (pasty fatty substance) as recited or encompassed by Claims 25, 27, 30, 36, 37, and 39, in light of Tabakman’s disclosure that the inclusion of bis-diglyceryl polyacyladipate-2 in an amount of 5-10 wt.% provides cushioning and moisturizing effects and improves spreadability of the composition, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to further combine the teachings of Gans Russ and Sasada with the teachings of Tabakman and further incorporate bis-diglyceryl polyacyladipate-2 in an amount ranging from 5-10 wt.% of the lipstick composition of the combined teachings of Gans Russ and Sasada discussed above. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of providing a cushioning and moisturizing effect and improving spreadability of the lipstick composition of the combined teachings of cited prior art references. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as the combined teachings Gans Russ and Sasada are directed to a lipstick composition, and Tabakman discloses that bis-diglyceryl polyacyladipate-2 is an ingredient known to be used in lipstick compositions.
Claims 32, 36, 37, and 39, as discussed above Gans Russ disclose that the composition may comprise silicas and silicates, such as silica silylate. In light of Zhao’s disclosure that a mixture of silica silylate and silica dimethyl silylate may be used as sebum absorption component in cosmetic composition such as lipsticks, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to further combine the teachings of Gans Russ, Sasada, and Tabakman with the teachings of Zhao and include a combination of silica silylate and silica dimethyl silylate into the lipstick composition of the combined teachings of the cited prior art references. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of preserving the integrity of the cosmetic composition, increasing the wearability of the cosmetic composition. and/or to prevent sebum from coming into contact with the composition, thus avoiding unsightly caking or streaking. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as the combined teachings of Gans Russ, Sasada, and Tabakman are directed to lipstick compositions, Gans Russ discloses that silica compounds are suitable for inclusion in their compositions, and Zhao discloses that a mixture of silica silylate and silica dimethyl silylate is suitable for lipstick compositions.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-23, 25-27, and 30-39 of copending Application No. 14/409,146 (Copending 146) further in view of Russ et al. (Gans Russ) (US 2007/0092462 A1; published Apr. 26, 2007), Zhao (US 2009/0247648 A1; published Oct. 1, 2009) and Tabakman et al. (Tabakman) (US 2008/0233064 A1; published Sept. 25, 2008). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar and overlapping lipstick compositions and methods for making up and/or caring for the lips by applying to the lips the aforementioned lipstick compositions.
The primary differences between the claims of the instant application and the claims of Copending 146 are: (i) Copending 146 does not claim the inclusion of the specific non-volatile hydrocarbonated polar oils (diisostearyl malate, octyldodecyl neopentanoate, and ethylhexyl palmitate); and (ii) the inclusion of bis-diglyceryl polyacyladipate-2, silica silylate, and silica dimethyl silylate. However, these differences are prima facie obvious modifications in view of Gans Russ, Zhao, and Tabakman. The teachings of Gans Russ, Zhao, and Tabakman are set forth above and incorporated herein.

With regards to the inclusion of bis-diglyceryl polyacyladipate-2, in light of Tabakman’s teachings, one of ordinary skill in the art would have found it prima facie obvious to further combine the claims of Copending 146 and the teachings of Gans Russ with the teachings of Tabakman and further include 5-10 wt.% of bis-diglyceryl polyacyladipate-2 into the lipstick composition of the combined Copending 146 and Gans Russ. One of ordinary skill in the art would have been motivated to do so in 
Further, with regards to the inclusion of silica dimethyl silylate and silica silylate, in light of the teachings of Zhao, one of ordinary skill in the art would have found it prima facie obvious to further combine the claims of Copending 146 and the teachings of Gans Russ and Tabakman with the teachings of Zhao, and further include a combination of silica silylate and silica dimethyl silylate into the lipstick composition of the combined Copending 146, Gans Russ, and Tabakman. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of preserving the integrity of the cosmetic composition, increasing the wearability of the cosmetic composition, and/or to prevent sebum from coming into contact with the composition, thus avoiding unsightly caking or streaking. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Zhao discloses that a mixture of silica silylate and silica dimethyl silylate is suitable for lipstick compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. However, it is noted that a Notice of Allowance has been issued for Copending 146 on March 24, 2022.

Conclusion
Claims 20-39 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MONICA A SHIN/Primary Examiner, Art Unit 1616